OPTION/ PURCHASE AGREEMENT
 


THIS AGREEMENT (“Agreement”), dated as of September 12, 2006, is by and between
Titan Global Holdings, Inc. ("TITAN"), and Laurus Master Fund, Ltd. (“LAURUS”)
(collectively, the “PARTIES”).


W I T N E S S E T H


WHEREAS, LAURUS owns approximately 2,500,000 shares of Common Stock of TITAN
(the “Shares”).


WHEREAS, LAURUS desires to grant to TITAN, the call option to repurchase an
aggregate of 1,250,000 of the Shares, from the date hereof through December 31,
2006, free and clear of all liens, claims, and encumbrances thereon (the "Option
Shares") in consideration for the purchase price and upon the terms and
conditions hereinafter set forth; and
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the PARTIES hereto as follows:
 
ARTICLE 1
OPTION


1.1 Grant of Option. Upon execution of this Agreement (the "Closing"), subject
to the terms and conditions herein set forth, and on the basis of the
representations, warranties and agreements herein contained, LAURUS shall grant
to TITAN the right and option to repurchase (the “Option”) pursuant to the terms
hereof up to an aggregate of 1,250,000 shares of common stock of TITAN which
shares are beneficially owned by LAURUS. Exercise of the Option by TITAN is
subject to the prior repayment, on or before December 31, 2006, of all
outstanding amounts (the “Outstanding Amounts”) owed by TITAN to LAURUS pursuant
to those certain secured revolving note dated November 20, 2003, minimum
borrowing note dated November 20, 2003, convertible term note dated March 30,
2004 and convertible term note dated November 20, 2003, in each case issued by
TITAN to Laurus.


1.2 Consideration for the Option. At the closing, in consideration for the grant
of the Option by LAURUS, TITAN shall pay to LAURUS the sum of five hundred
($500) dollars. LAURUS agrees that its receipt of such funds shall constitute
payment in full for the Option.


1.3 Terms of the Option. Pursuant to the Option, TITAN shall be entitled to
receive the Option Shares upon exercise of the Option, by delivery of written
notice (the “Exercise Notice”) and the purchase price of five hundred ($500)
dollars, provided that all Outstanding Amounts have been paif by TITAN to
LAURUS.


Within two (2) business days of LAURUS’ receipt of the Exercise Notice, LAURUS
shall return its certificate(s) representing the Option Shares, duly endorsed
for transfer, to TITAN’s counsel to arrange for the transfer of the Option
Shares to TITAN. In the event a certificate for a greater number of shares is
submitted, counsel will arrange for the reissuance of a certificate to LAURUS
evidencing the balance of the shares.


 
 

--------------------------------------------------------------------------------

 
ARTICLE 2
REPRESENTATIONS AND COVENANTS OF LAURUS


2.1 LAURUS hereby represents and warrants that:


(a) The grant of the Option and transfer of the Option Shares hereunder have
been duly authorized by the appropriate corporate action of LAURUS.


(b) Upon exercise of the Option, LAURUS shall transfer title, in and to the
Option Shares to TITAN free and clear of all liens, security interests, pledges,
encumbrances, charges, demands and claims, of any kind and nature whatsoever,
whether direct or indirect or contingent.
 




ARTICLE 3
MISCELLANEOUS


3.1 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.


3.2 Notices. Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
facsimile, personal delivery, overnight delivery, or mailed by registered or
certified mail, postage prepaid, with return receipt requested. If notice is
given by facsimile, personal delivery, or overnight delivery in accordance with
the provisions of this Section, said notice shall be conclusively deemed given
at the time of such delivery. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given seven
days after deposit thereof in the United States mail.


3.3 Waiver and Amendment. Any term, provision, covenant, representation,
warranty or condition of this Agreement may be waived, but only by a written
instrument signed by the party entitled to the benefits thereof. The failure or
delay of any party at any time or times to require performance of any provision
hereof or to exercise its rights with respect to any provision hereof shall in
no manner operate as a waiver of or affect such party's right at a later time to
enforce the same. No waiver by any party of any condition, or of the breach of
any term, provision, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation or warranty. No modification or amendment of this Agreement shall
be valid and binding unless it be in writing and signed by all parties hereto.


 
2

--------------------------------------------------------------------------------

 
3.4 Choice of Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of New
York including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.


3.5 Jurisdiction. The parties submit to the jurisdiction of the Courts of the
County of New York, State of New York or a Federal Court empaneled in the State
of New York for the resolution of all legal disputes arising under the terms of
this Agreement, including, but not limited to, enforcement of any arbitration
award.


3.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.
 
3.7 Attorneys' Fees. Except as otherwise provided herein, if a dispute should
arise between the parties including, but not limited to arbitration, the
prevailing party shall be reimbursed by the non-prevailing party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys' fees exclusive of such amount of attorneys' fees as shall be a
premium for result or for risk of loss under a contingency fee arrangement.


 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written hereinabove.
 

        TITAN GLOBAL HOLDINGS, INC.  
   
   
    By:   /s/ David M. Marks  

--------------------------------------------------------------------------------

Name: David M. Marks   Title: Chairman 


        LAURUS MASTER FUND, LTD.  
   
   
    By:   /s/ David Grin  

--------------------------------------------------------------------------------

Name: David Grin   Title: Director

 


 
4

--------------------------------------------------------------------------------

 
 